DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 08/09/2021, Applicant, on 12/09/2021.
Status of Claims
Claims 1-3, 9 and 12 are currently amended. 
Claims 4, 5, 7, 10, 15-16, 18, 20 and 22-25 were previously presented. 
Claims 26 is new. 
Claims 6, 8, 14, 17, 19, and 21 are cancelled.

New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim Interpretations
The arguments have been fully considered, but they are not persuasive. 
The Examiner must interpret the claim limitations “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module” under 35 USC § 112 (f) per MPEP § 2181, subsection I because the claim limitation(s) uses a generic placeholder “module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Please see details in the Claim Interpretations section (below).

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 15-17 “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. 

Similar to claim 1 of Example 37 (and the other above-referenced Examples), claim 1 of the present application integrates the alleged abstract idea into a practical application because the elements of claim 1 include an improvement in the functioning of a computer, or an improvement to other technology or technical field and/or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a draft effort designed to monopolize the exception. To illustrate, claim 1 as amended herein recites a system  
for optimizing logistics in moving a plurality of items from a first location to a second location, where the system includes a system management module that is configured to, among performance of other operations, dynamically update allocated moving resources in response to resource data indicating changes in commitment of moving resources available during a time 
To illustrate, the present application describes that planning a move typically requires several types of services that require advance scheduling and resulting in long wait times for customers, and that prior art automated moving systems are unable to optimize moving resources and evaluate customer satisfaction during a moving process, resulting in inefficient resource allocation and lower customer acquisition and retention. See Specification at ¶¶ [0002] and [0003]. The system recited in claim 1 provides improvements over such conventional systems, at least because the system recited in claim 1 enables a user to manage customer relationships and logistics of a move prior to, during, and after the move, at real-time or near-real time, while optimizing the allocation of moving resources, by dynamically updating resource allocation for a move based on changes in allocation of available resources. See Specification at ¶¶ [0024], [0068], and [0097]. To further support these improvements, the system management module of claim 1 may cause display of a graphical user interface (GUI) that provides a dynamic display of company resources, and such display is updated as resources are committed to other moves for a 
display), which "allows a user to view updated information and take action based on those updates to quickly and efficiently optimize how a given move is performed between one or more locations." Specification at ¶ [0095] (see also Specification at [0097]). 
Thus, claim 1 recites additional elements that provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices configured to allocate resources for moving items, and such improvement is provided in a meaningful way beyond generally linking the use of a judicial exception to a particular technological environment, such that claim 1 as a whole is more than a draft effort designed to monopolize the exception. 
Accordingly, claim 1 integrates the alleged judicial exception into a practical application, similar to claim 1 of Example 37 (and the other above-referenced Examples), and passes Step 2A Prong 2 of the SME Test. Consequently, claim 1 recites patent eligible subject matter.”
The examiner respectfully disagrees.
In Example 37 the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Rearranging the icons based on use is an improvement to the user interface over the prior arts system. In the present claims, the display is only displaying to the user updated information including scheduling resources. There is no improvement of any kind to the user interface in the present claims.
The present amendments to the independent claims “dynamically update the allocated moving resources in response to resource data indicating changes in commitment of the moving resources available during the time period, and display, to the system user, the updated allocated 
As a result, the present claims are distinguished from Example 37 and are not 35 USC § 101 eligible because the additional elements do not integrate the claims into a practical application and do not amount to scientifically more than the recited abstract idea.
As a conclusion, and based on the non-persuasive applicant’s arguments, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do

This application includes one or more claim limitations (claims 1-5, 7-10, and 24-25) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module”. 
Regarding claims 1-5, 7-10, and 24-25, the use of “estimator module”, “system management module”, “driver module”, “customer module”, “logistics module”, and “an interactive tool” in the claims are considered to be supported by sufficient structures in the specification to perform the function. 
Paragraph 0025 define the system 100 which contains the claimed limitations “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module” as “A node in system 100 can comprise a smart phone, laptop computer, tablet computer, user terminal and personal computer, among other devices capable of performing functions described herein”, and para. 0096 “The interactive tool displayed by GUI 109 allows the user to modify at least one of the allocation and the certain time” which are considered sufficient structures in the specification to perform the functions of the modules and the interactive tool.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5, 7, 9-13, 15-16, 18, 20, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-5, 7, 9-13, 15-16, 18, 20, and 22-26 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of optimizing logistics in moving a plurality of items from a first location to a second location. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “optimizing logistics in moving a plurality of items from a first location to a second location, comprising: receive data input by an estimator and transmit a data structure comprising estimator-input data; receive data input by a driver and transmit a data structure comprising driver-input data; receive data input by a customer and transmit a data structure comprising customer-input data; compare the estimator-input data, the driver-input 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated 
Claim 2 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 2 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. 
Claim 3 recites an abstract idea. Claim 3 includes limitations for “optimizing logistics in moving a plurality of items from a first location to a second location, displaying types and quantity of company resources available during a predefined time period, each type of company resources corresponding to a quantity and type available for the predefined time period; displaying data corresponding to data structures, receive data input by an estimator, receive data input by a customer, receive data input by a driver via a ; region for displaying constant or near constant data associated with the displayed types of company resources and displayed data received; displaying an instruction entry region comprising a plurality of locations for receiving user commands to change at least one of move date and resource allocation determined based on application of predefined rules associated with moving requirements, and to transmit instructions to at least one of a driver, an estimator, and a customer; a fifth display region for displaying one or more reminders for uncompleted action items of a plurality of action items, where a progress of the customer is tracked in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of the plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract, and where the one or more reminders for the uncompleted action items are generated; displaying an optimized cost of moving the plurality of items, a threshold, and an indication of whether or not a moving 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process of organizing human activities to move items from a first location to a second location. As a result, claim 3 recites an abstract idea under Step 2A Prong One.
Similarly, claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 recite certain methods of organizing human activity because the claimed elements describe a process for optimizing logistics in moving a plurality of items from a first location to a second location. As a result, claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a system”, “estimator module”, “estimator device”, “system management module”, “driver module”, “driver device”, “customer module, “customer device”, “logistics module”, “automatically generate one or more reminders”, “interactive tool”, “dynamically”, and “display, to the system user, the updated allocated moving resources available during the time period”. 
As noted above, claim 2 recite substantially similar limitations to those recited with respect to claim 1. As a result, claim 2 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 3 recites “graphical user interface”, “first display region for dynamically displaying”, “second display region for dynamically displaying”, “an estimator module, a customer module, and a driver module”, “estimator device”, “driver device”, “customer device”, “dynamically displayed”, “fourth display”, “automatically generated”, “sixth display”, and “display, to the system user, the updated allocated moving resources available during the time period”. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 3 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 include additional elements beyond those 
As a result, claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a system”, “estimator module”, “estimator device”, “system management module”, “driver module”, “driver device”, “customer module, “customer device”, “logistics module”, “automatically generate one or more reminders”, “interactive tool”, “dynamically”, and “display, 
As noted above, claim 2 recite substantially similar limitations to those recited with respect to claim 1. As a result, claim 2 does not include additional elements that amount to significantly more than abstract idea under Step 2B.
Claim 3 recites  “graphical user interface”, “first display region for dynamically displaying”, “second display region for dynamically displaying”, “an estimator module, a customer module, and a driver module”, “estimator device”, “driver device”, “customer device”, “dynamically displayed”, “fourth display”, “automatically generated”, “sixth display”, and “display, to the system user, the updated allocated moving resources available during the time period”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements 
Claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 include additional elements beyond those recited by independent claims 1, 2, and 3. The additional elements in the dependent claims include, “dynamically estimates the cost” and “displays the updated cost via the interactive tool” as in claim 5, “displaying a reduced cost via the interactive tool” and “displaying an increased cost via the interactive tool” as in claim 7, “displaying, at the system management module”, “dynamically estimating” and “displaying the estimated cost via the interactive tool” as in claim 9, “dynamically updating” and “displaying the updated cost via the interactive tool” as in claim 10, “displaying a reduced cost” and “displaying an increased cost” as in claim 11, “sixth display region for displaying a dynamically estimated cost” as in claim 12, “seventh display region for displaying a dynamically updated cost” as in claim 13, “sixth display region” as in claim 15, “display of the at least a portion of the driver-input data and the interactive tool enable modification of the allocation and performance evaluation of the driver in real-time” as in claim 22, “a prompt” as in claim 23, “display information related to the candidate employee” as in claim 24, and “interactive tool is configured to prompt the system user” as in claim 25. The recited computer elements in the dependent claims do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea
As a result, claims 4-5, 7, 9-13, 15-16, 18, 20, and 22-26 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5, 7, 9-13, 15-16, 

Conclusion
Applicant's amendments and arguments dated 12/09/2021 do not place the pending claims in a better position to overcome the pending 35 USC § 101 rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.


Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623